TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00114-CV





In re James Edward Nealy





ORIGINAL PROCEEDING FROM BELL COUNTY




M E M O R A N D U M   O P I N I O N


Relator James Edward Nealy petitions this Court for a writ of mandamus to compel
the district court to vacate its order denying post-conviction DNA testing and to appoint counsel for
relator.  Nealy’s appeal from the denial of testing is currently pending in this Court.  The record
shows that an attorney was appointed to represent Nealy below, and that another attorney was
appointed to represent him on appeal.
The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   April 4, 2005